internal_revenue_service number release date index number ---------------------------- ------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b01 plr-127107-11 date date -------------------- legend a -------------------------------- ------------------------ rrsp ---------------------------------------- ------------------------------------------------------ tax years year year year --------------- ------- ------- ------- dear --------------------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-3 for a to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below plr-127107-11 facts a was born and raised in canada while a canadian citizen and resident a established and contributed to rrsp a’s employer transferred him to the united_states in year a married a u s citizen the following year and became a u s citizen in year a has no tax-related education skills or training given his belief that his tax and financial issues were relatively straightforward he prepared his own form sec_1040 each year until year in year a retired and became eligible to receive benefits from two canadian pension plans in addition a’s mother a canadian citizen and resident passed away in year because of these two events a started doing independent research on various tax issues and he consulted a local accounting firm at this point a first learned of the potential tax issues concerning rrsps including the need to make an election to defer u s taxation on income accruing in an rrsp pursuant to article xviii of the united states-canada income_tax convention the treaty in an effort to become and remain fully compliant a retained tax attorneys with experience in international issues as of the date of the ruling_request the internal_revenue_service had not communicated with a or his representatives about rrsp ruling requested a requests the consent of the commissioner for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is plr-127107-11 prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a an extension of time provided that a satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that a satisfies the standards of sec_301_9100-3 accordingly a is granted an extension of time until days from the date of this ruling letter to make an election under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that a is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years a must file amended u s income_tax returns to which he attaches forms for rrsp for each subsequent tax_year through the tax_year in which a final distribution is made from rrsp a must attach a form_8891 for rrsp to his u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling and should be associated with a’s amended returns for tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-127107-11 pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely m grace fleeman senior technical reviewer branch international enclosure copy for purposes cc
